COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 GEORGE ASHLEY,                                   §
                                                              No. 08-11-00319-CR
                  Appellant,                      §
                                                                 Appeal from the
 v.                                               §
                                                               396th District Court
 THE STATE OF TEXAS,                              §
                                                             of Tarrant County, Texas
                  Appellee.                       §
                                                                (TC# 1215205D)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J. (Not Participating)